                      Case 15-12595                 Doc 37           Filed 03/07/19 Entered 03/07/19 11:38:57                                      Desc Main
                                                                      Document     Page 1 of 14




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Debra Anne Skipper                                                              §           Case No. 15-12595
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/08/2015 . The undersigned trustee was appointed on 04/08/2015 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 7,600.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                          1,188.43
                                                     Bank service fees                                                                  120.36
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                        0.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 6,291.21

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 15-12595                  Doc 37          Filed 03/07/19 Entered 03/07/19 11:38:57                                      Desc Main
                                                         Document     Page 2 of 14




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 05/25/2016 and the
      deadline for filing governmental claims was 05/25/2016 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,510.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,510.00 , for a total compensation of $ 1,510.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 126.14 , for total expenses of $ 126.14 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/06/2019                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 15-12595            Doc 37   Filed 03/07/19 Entered 03/07/19 11:38:57                                       Desc Main
                                                                                         FORM 1
                                                                     INDIVIDUALDocument     Page
                                                                                ESTATE PROPERTY   3 of 14AND REPORT
                                                                                                RECORD
                                                                                                 ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              15-12595                      PSH              Judge:        Pamela S. Hollis                              Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Debra Anne Skipper                                                                                         Date Filed (f) or Converted (c):   04/08/2015 (f)
                                                                                                                                 341(a) Meeting Date:               05/04/2015
For Period Ending:    03/06/2019                                                                                                 Claims Bar Date:                   05/25/2016


                                    1                                             2                             3                             4                          5                             6

                         Asset Description                                      Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                         Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Homestead Property Located At: 1949 N 31St Rd. Unit 5,                            101,000.00                         0.00                                                       0.00                        FA
     Ottaw
  2. Real Estate Property Located At: 605 E. Van Buren Street, Ot                      128,000.00                         0.00                                                       0.00                        FA
  3. Cash On Hand Location: 1949 N. 31St Rd. #5, Ottawa Il                                   50.00                      50.00                                                      50.00                         FA
     61350
  4. First State Bank Checking Account Acct #: 5107 1212 Lasalle                            214.44                     398.00                                                     398.00                         FA
  5. First State Bank Savings Account Acct #: 9158 1212 Lasalle S                           151.07                     200.00                                                     200.00                         FA
  6. Living/Family Room (1 Couch, 2 Bookcases, 1 Chair, 1 Table,                         1,740.00                     1,740.00                                                       0.00                        FA
  7. Apparel: (Clothing, Shoes, And Misc, Wearing Apparel) Locati                           200.00                        0.00                                                       0.00                        FA
  8. Jewelry (Inexpensive Earrings And Necklaces) Location: 1949                             25.00                        0.00                                                       0.00                        FA
  9. Sagepoint Financial Inc. Retirement Plan Acct#: 5637 2800 N.                           393.41                        0.00                                                       0.00                        FA
 10. 2014 Federal Tax Refund                                                             3,923.00                         0.00                                                       0.00                        FA
 11. 2006 Hyundai Tucson Vin: Km8jn72d26u261142 Approx.                                  3,150.00                         0.00                                                       0.00                        FA
     Mileage:
 12. 2001 Porsche Boxster Vin: Wp0ca29881u623603 Approx.                                 5,500.00                     5,500.00                                                4,400.00                           FA
     Mileage:
 13. 2000 Harley Davidson Road King Vin: 1Hd1frw13yy610767                               4,000.00                     1,523.00                                                1,523.00                           FA
     Approx
 14. 2015 Federal Tax Refund (u)                                                              0.00                    1,017.00                                                1,017.00                           FA
 15. 2015 Illinois Tax Refund (u)                                                             0.00                      12.00                                                      12.00                         FA
INT. Post-Petition Interest Deposits (u)                                                Unknown                           N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                   $248,346.92                   $10,440.00                                               $7,600.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                         Page:   2
                                       Case 15-12595              Doc 37         Filed 03/07/19 Entered 03/07/19 11:38:57
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                                 Desc Main
                                                                                  Document     Page 4 of 14
Trustee obtained turnover of tax refund, cash and bank accounts. Debtor surrendered Porsche which retained broker sold. Debtor's buyback offer for the Harley Davidson
aproved 5/18/18 (doc. 34) All funds received                                                                                                                             Exhibit A


RE PROP #              2   --   Amended Schedule C 11/2/17 (doc. 27) deleted exemption on this asset
RE PROP #              6   --   Amended Schedule C 11/2/17 (doc. 27) deleted exemption on this asset--insufficient
                                value to extate after accounting for costs of sale.
RE PROP #              8   --   Amended Schedule C 11/2/17 (doc. 27) deleted exemption on this asset. Insufficient
                                value for estate after accounting for costs of sale.
RE PROP #            10    --   Amended Schedule C 11/2/17 (doc. 27) fully exmpted this asset (previously no
                                exemption claimed)
RE PROP #            12    --   Amended Schedule C 11/2/17 (doc. 27) deleted exemption on this asset
RE PROP #            13    --   Amended Schedule C 11/2/17 (doc. 27) increased amount claimed as exempt from
                                $1,969.27 to $2,477.00

Initial Projected Date of Final Report (TFR): 05/18/2017            Current Projected Date of Final Report (TFR): 01/18/2019




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                      Page:           1
                                         Case 15-12595                 Doc 37 Filed 03/07/19
                                                                                           FORM 2Entered 03/07/19 11:38:57                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-12595                                                                                                 Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Debra Anne Skipper                                                                                            Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0649
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX1119                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/06/2019                                                                                 Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                            ($)
   02/12/18                        Derrick B Hager Attorney at Law           Buy out interest in the estate                                                     $3,200.00                                 $3,200.00
                                   106 W Wilson St                           2015 State and Fed Tax
                                   Suite 3-L                                 Refunds, Bank accounts,
                                   Batavia, IL 60510                         Harley Davidson Motorcycle,
                                                                             cash
                                                                             Gross Receipts                             $3,200.00

                        3                                                    Cash On Hand Location: 1949                   $50.00     1129-000
                                                                             N. 31St Rd. #5, Ottawa Il 61350
                        4                                                    First State Bank Checking                    $398.00     1129-000
                                                                             Account Acct #: 5107 1212
                                                                             Lasalle
                        5                                                    First State Bank Savings                     $200.00     1129-000
                                                                             Account Acct #: 9158 1212
                                                                             Lasalle S
                        13                                                   2000 Harley Davidson Road                  $1,523.00     1129-000
                                                                             King Vin: 1Hd1frw13yy610767
                                                                             Approx
                        14                                                   2015 Federal Tax Refund                    $1,017.00     1224-000

                        15                                                   2015 Illinois Tax Refund                      $12.00     1224-000

   02/28/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,190.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,180.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,170.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,160.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        American Auction Associates, Inc          Sale of Vehicle                                                                    $4,000.00                                 $7,160.00
                                   508 West Brittany Drive
                                   Arlington Heights, Illinois 60004
                                                                             Gross Receipts                             $4,400.00

        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                             $7,200.00               $40.00
                                                                                                                                                                                                   Page:           2
                                         Case 15-12595                 Doc 37 Filed 03/07/19
                                                                                           FORM 2Entered 03/07/19 11:38:57                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-12595                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Debra Anne Skipper                                                                                         Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0649
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX1119                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/06/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
                                   American Auction Associates, Inc                                                    ($400.00)    3610-000
                                   508 West Brittany Drive
                                   Arlington Heights, IL 60004
                        12                                                   2001 Porsche Boxster Vin:                 $4,400.00    1129-000
                                                                             Wp0ca29881u623603 Approx.
                                                                             Mileage:
   06/29/18                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $7,150.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/11/18            101         American Auction Associates, Inc          Auctioneer for Trustee                                 3620-000                                        $688.43            $6,461.57
                                   508 West Brittany Drive                   Expenses
                                   Arlington Heights, IL 60004
   07/31/18                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.36            $6,451.21
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $6,441.21
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $6,431.21
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/18                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $6,421.21
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/18                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $6,411.21
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/31/18                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $6,401.21
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/19                        BOK Financial                             Bank Service Fee under 11                              2600-000                                         $10.00            $6,391.21
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/06/19            102         Thomas Mowery                             Auctioneer fees                                        3711-000                                        $100.00            $6,291.21
                                   508 W Brittany Dr                         Per order dated 5/21/2018
                                   Arlington Heights, IL 60004



        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                              $0.00              $868.79
                                                                                                                                        Page:   3
                                 Case 15-12595   Doc 37   Filed 03/07/19 Entered 03/07/19 11:38:57
                                                                          COLUMN TOTALS                         Desc  Main
                                                                                                                 $7,200.00    $908.79
                                                           Document     Page 7 of 14
                                                                                    Less: Bank Transfers/CD's        $0.00      $0.00
                                                                              Subtotal                            $7,200.00   $908.79   Exhibit B
                                                                                    Less: Payments to Debtors        $0.00      $0.00
                                                                              Net                                 $7,200.00   $908.79




UST Form 101-7-TFR (5/1/2011) (Page: 7)                     Page Subtotals:                                          $0.00      $0.00
                                                                                                                                                           Page:     4
                                 Case 15-12595    Doc 37          Filed 03/07/19 Entered 03/07/19 11:38:57         Desc Main
                                                                   Document     Page 8 of 14
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0649 - Checking                                          $7,200.00               $908.79              $6,291.21
                                                                                                           $7,200.00               $908.79              $6,291.21

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                  $400.00
                                            Total Net Deposits:                        $7,200.00
                                            Total Gross Receipts:                      $7,600.00




UST Form 101-7-TFR (5/1/2011) (Page: 8)                             Page Subtotals:                                       $0.00                $0.00
                 Case 15-12595                 Doc 37       Filed 03/07/19 Entered 03/07/19 11:38:57         Desc Main
                                                             Document     Page 9 of 14
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 15-12595                                                                                                          Date: March 6, 2019
Debtor Name: Debra Anne Skipper
Claims Bar Date: 5/25/2016


Code #     Creditor Name And Address            Claim Class       Notes                        Scheduled            Claimed              Allowed
           Cindy M. Johnson                     Administrative                                     $0.00           $1,510.00            $1,510.00
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603




           Cindy M. Johnson                     Administrative                                     $0.00             $126.14              $126.14
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603




           American Auction Associates, Inc     Administrative                                     $0.00             $400.00              $400.00
100        508 West Brittany Drive
3610       Arlington Heights, IL 60004




           American Auction Associates, Inc     Administrative                                     $0.00             $688.43              $688.43
100        508 West Brittany Dr
3620       Arlington Heights, IL 60004




           Thomas Mowery                        Administrative                                     $0.00             $100.00              $100.00
100        508 W. Brittany Drive
3711       Arlington Heights, Illinois 60004




1          American Infosource Lp As Agent      Unsecured                                       $334.00              $334.36              $334.36
300        For
7100       Td Bank, Usa
           Po Box 248866
           Oklahoma City, Ok 73124-8866

2          Quantum3 Group Llc As Agent For      Unsecured                                      $1,717.00           $1,717.65            $1,717.65
300        Second Round Sub Llc
7100       Po Box 788
           Kirkland, Wa 98083-0788


3          Quantum3 Group Llc As Agent For      Unsecured                                       $894.00              $894.91              $894.91
300        Comenity Bank
7100       Po Box 788
           Kirkland, Wa 98083-0788


4          Capital One Bank (Usa), N.A.         Unsecured                                      $5,076.00           $5,076.83            $5,076.83
300        Po Box 71083
7100       Charlotte, Nc 28272-1083




                                                                            Page 1                         Printed: March 6, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
                 Case 15-12595                  Doc 37         Filed 03/07/19 Entered 03/07/19 11:38:57        Desc Main
                                                                Document     Page 10 of 14
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 15-12595                                                                                                            Date: March 6, 2019
Debtor Name: Debra Anne Skipper
Claims Bar Date: 5/25/2016


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled             Claimed              Allowed
5          Capital One Bank (Usa), N.A.          Unsecured                                      $1,497.00            $1,497.12            $1,497.12
300        Po Box 71083
7100       Charlotte, Nc 28272-1083




6          Bureaus Investment Group              Unsecured                                       $3,967.00           $4,104.04            $4,104.04
300        Portfolio No 15 Llc
7100       C/O Recovery Management
           Systems Corp
           25 Se 2Nd Avenue Suite 1120
           Miami Fl 33131-1605
7          Bureaus Investment Group              Unsecured                                        $541.00              $559.46              $559.46
300        Portfolio No 15 Llc
7100       C/O Recovery Management
           Systems Corp
           25 Se 2Nd Avenue Suite 1120
           Miami Fl 33131-1605
8          Bureaus Investment Group              Unsecured                                        $749.00              $770.92              $770.92
300        Portfolio No 15 Llc
7100       C/O Recovery Management
           Systems Corp
           25 Se 2Nd Avenue Suite 1120
           Miami Fl 33131-1605
9          Capital One, N.A.                     Unsecured                                        $531.00              $531.53              $531.53
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


10         Von Maur                              Unsecured                                        $216.00              $216.40              $216.40
300        C/O H And R Accounts Inc
7100       Po Box 672
           Moline Il 61265


11         Merrick Bank                          Unsecured                                       $4,374.00           $3,610.00            $3,610.00
300        Resurgent Capital Services
7100       Po Box 10368
           Greenville, Sc 29603-0368


12         Citibank, N.A.                        Unsecured                                       $1,348.00           $1,348.85            $1,348.85
300        C/O American Infosource Lp
7100       Po Box 248840
           Oklahoma City, Ok 73124-8840


13         Portfolio Recovery Associates, Llc    Unsecured                                          $0.00            $3,421.02            $3,421.02
300        Successor To
7100       Capital One Bank (Usa), N.A.
           Pob 41067
           Norfolk, Va 23541



                                                                            Page 2                           Printed: March 6, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
                 Case 15-12595                  Doc 37         Filed 03/07/19 Entered 03/07/19 11:38:57        Desc Main
                                                                Document     Page 11 of 14
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 15-12595                                                                                                            Date: March 6, 2019
Debtor Name: Debra Anne Skipper
Claims Bar Date: 5/25/2016


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled             Claimed               Allowed
14         Portfolio Recovery Associates, Llc    Unsecured                                        $686.00             $686.18               $686.18
300        Successor To Synchrony Bank
7100       (Tjx)
           Pob 41067
           Norfolk, Va 23541

           Case Totals                                                                          $21,930.00          $27,593.84           $27,593.84
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 3                        Printed: March 6, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 15-12595              Doc 37     Filed 03/07/19 Entered 03/07/19 11:38:57             Desc Main
                                               Document     Page 12 of 14




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-12595
     Case Name: Debra Anne Skipper
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $                  6,291.21

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                          Interim Payments Proposed
                         Reason/Applicant              Total Requested    to Date          Payment
      Trustee Fees: Cindy M. Johnson                  $         1,510.00 $                0.00 $         1,510.00
      Trustee Expenses: Cindy M. Johnson              $           126.14 $                0.00 $          126.14
      Auctioneer Fees: American Auction
      Associates, Inc                                 $           400.00 $           400.00 $                0.00
      Other: American Auction Associates, Inc         $           688.43 $           688.43 $                0.00
      Other: Thomas Mowery                            $           100.00 $           100.00 $                0.00
                 Total to be paid for chapter 7 administrative expenses               $                  1,636.14
                 Remaining Balance                                                    $                  4,655.07


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 12)
         Case 15-12595             Doc 37     Filed 03/07/19 Entered 03/07/19 11:38:57        Desc Main
                                               Document     Page 13 of 14




                                                           NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 24,769.27 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 18.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount      Interim Payments Proposed
     Claim No.            Claimant                    of Claim            to Date          Payment
                          American Infosource Lp As
     1                    Agent For                 $          334.36 $              0.00 $            62.84
                          Quantum3 Group Llc As
     2                    Agent For                   $      1,717.65 $              0.00 $           322.81
                          Quantum3 Group Llc As
     3                    Agent For                   $        894.91 $              0.00 $           168.19
                          Capital One Bank (Usa),
     4                    N.A.                        $      5,076.83 $              0.00 $           954.13
                          Capital One Bank (Usa),
     5                    N.A.                        $      1,497.12 $              0.00 $           281.36
                          Bureaus Investment Group
     6                    Portfolio No 15 Llc      $         4,104.04 $              0.00 $           771.30
                          Bureaus Investment Group
     7                    Portfolio No 15 Llc      $           559.46 $              0.00 $           105.14
                          Bureaus Investment Group
     8                    Portfolio No 15 Llc      $           770.92 $              0.00 $           144.88
     9                    Capital One, N.A.           $        531.53 $              0.00 $            99.89
     10                   Von Maur                    $        216.40 $              0.00 $            40.67
     11                   Merrick Bank                $      3,610.00 $              0.00 $           678.45
     12                   Citibank, N.A.              $      1,348.85 $              0.00 $           253.50




UST Form 101-7-TFR (5/1/2011) (Page: 13)
        Case 15-12595              Doc 37   Filed 03/07/19 Entered 03/07/19 11:38:57             Desc Main
                                             Document     Page 14 of 14




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Portfolio Recovery
     13                   Associates, Llc            $         3,421.02 $              0.00 $            642.94
                          Portfolio Recovery
     14                   Associates, Llc            $           686.18 $              0.00 $            128.97
                 Total to be paid to timely general unsecured creditors               $                4,655.07
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 14)
